DETAILED ACTION
Applicant’s amendment filed 11/1/2022 has been fully considered. 
Claims 1-16, 34-37, and 50-51 are pending and have been examined. Claims 17-33, 38-49, and 52-66 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection under 35 USC § 112 is withdrawn. 
Regarding the arguments, namely, representing the function, Examiner respectfully points out that Kolesnikov already teaches the garble circuits and providing a list to another party (par.28-30), in addition to the amended portion at par.4-5 and Pinkas further teaches publishing a list representing the function (par.123-140).
See Kolesnikov:
[0004] Under a Garbled Circuit implementation, a Boolean circuit representing the computed function is encrypted by a first party, and is given to a second party for evaluation. The evaluation proceeds under encryption, and hence the second party cannot deviate from the protocol. While such existing generic two-party SFE algorithms based on Garbled Circuits have significantly improved the privacy and security of two party transactions, a number of limitations remain, which, if overcome, could further improve the efficiency, utility and/or security of generic two-party SFE algorithms. For example, in the case of multiple SFE executions between the same parties, there is a need for verifying input consistency between executions. The second party, however, can perform an attack by substituting his or her prior input (i.e., replacing the real input with a different value that is to his or her advantage).
[0006] Generally, methods and apparatus are provided for input consistency verification for two-party secure function evaluation. According to one aspect of the invention, two-party secure function evaluation (SFE) is performed by a first party to evaluate a function for a plurality of executions i with a second party. For a plurality of the executions i, the first party computes a garbled circuit GC.sub.i corresponding to the function; communicates with the second party using an Oblivious Transfer (OT) protocol to provide wire secrets that are an encrypted version k.sub.i of the input x.sub.i of the second party, wherein the second party stores the encrypted version k.sub.i of the input x.sub.i of the second party for the plurality of executions; sends the computed garbled circuit GC.sub.i to the second party for computation of an output; receives the output from the second party. For a subsequent verification of the inputs x.sub.i of the second party for two of the executions, the first party computes a check garbled circuit CGC corresponding to a verification function based on the input keys of the garbled circuits being verified; sends the computed check garbled circuit CGC to the second party for computation of a verification output, wherein the second party computes the verification output by applying the stored encrypted versions k.sub.i for the two executions; receives the verification output from the second party; and evaluates the verification output to verify the inputs x.sub.i of the second party for the two executions.
And Pinkas:
[0123] Each system 202 includes a memory 204. Residing in memory 204 is the dataset comparison logic 206 which performs the various operations and functions described hereinbelow. Also residing in memory are the datasets 208 associates with each processing system 202. If results are provided to o party associated with one of the processing systems 202, the comparison results 210 would reside in memory 202. Each of the systems 202 provide for a public key 212, as described hereinbelow.
[0125] Let parties P1, P2, . . . , Pn each generate a polynomial encoding their input, as in Protocol PM-Semi-Honest in the two-party case. Each client C uses their own public key and sends the encrypted polynomials to Pn, which we refer to as the leader. This naming of parties as clients and leader is done for conceptual clarity.
[0126] For each item y in the leader's list, leader Pn prepares (n-1) random shares that add to y. The leader then evaluates the (n-1) polynomials received, encoding the i.sup.th share of y as the payload of the evaluation of the ith polynomial. The leader then publishes a shuffled list of (n-1)-tuples. Each tuple contains the encryptions that the leader obtained while evaluating the polynomials for input y, for every y in S's input set. Note that every tuple contains exactly one entry encrypted with the key of client Pi, for 1=i, . . . , n-1.
[0127] To obtain the outcome, each client Pi decrypts the entries that are encrypted with S's public key and publishes them. If XOR-ing the decrypted values in a tuple results in y, then y is in the intersection.
[0128] This basic protocol does not provide security against the leader Pn since the leader is the one who generates the shares that the clients decrypt. Hence, the leader may recognize, for values y in S's set but not in the intersection, which clients also hold y. These clients, and only these clients, would publish the shares generated by Pn.
[0129] The following secure protocol fixes this problem by letting each client generate random shares that XOR to zero for each input, and then each client gives one encrypted share per input to every other client. Then, the clients publish the XOR of the original share they received from the leader with the new shares from other clients. If y is in the intersection set, then the XOR of all published values per input is still y, otherwise it looks random to any coalition of parties.
[0131] 1. Each party Pi, for i=1, . . . , n-1 operates as in the two-party case. S generates a polynomial Qi of degree k encoding S's inputs, and generates homomorphic encryptions of its coefficients (with S's own public key). Pi also selects k sets, each with n-1 random numbers, namely {s(i,j,1), s(i,j,2), . . . , s(i,j,n-1)} for j=1 . . . k. These elements can be viewed as a matrix with k rows and (n-1) columns. Each column corresponds to the values given to a certain party. Each row corresponds to the random numbers generated for one of the inputs of Pi.
[0133] For each column c, Pi encrypts the corresponding shares using the public key of client Pc. S sends all of the encrypted data to a public bulletin board (or just to the leader who acts in such a capacity). Alternatively, Pi can send directly to Pc the encryptions that were done with the public key of Pc.
[0134] 2. The leader Pn prepares, for each item y in Pn's list Xn, n-1 random shares t(y,1), t(y,2), . . . , t(y,n-1) (one for each column), where the xor of all these values is y. Namely t(y,1) xor t(y,2) xor . . . xor t(y,n-1)=y. Then, for every Pi, for each of the k elements of the matrix column representing client Pi, the leader computes the encryption of r(y,i)*Qi(y)+t(y,i) using Pi's public key and a fresh random number r(y,i).
[0135] In total, the leader generates k tuples of (n-1) items each. The leader randomly permutes the order of the tuples and publishes the resulting data.
[0136] 3. Each client Pi decrypts the entries that are encrypted with its public key. Namely, one column generated by Pn (of k elements) and (n-1) columns generated by the parties P1 through P(n-1) (also of k elements). The parties P1 through P(n-1) compute the XOR of the elements of each row in the resulting matrix: s(1,j,i) xor s(2,j,i) xor . . . xor s(n-1,j,i) xor t(j,i). Pi then publishes these k results.
[0137] 4. Each Pi checks if the XOR of the (n-1) published results for each row is equal to a value y in its input. If this is the case, Pi concludes that y is in the intersection.
Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
Claims 1-16, 34-35, 37, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Kolesnikov (20140105393), and further in view of Pinkas (20060245587).
Regarding claim 1, Kolesnikov teaches A first node for providing a function to a second node for evaluation, the first node being configured to perform the following operations, comprising (abstract, par.18-22): 
form a first plurality of garbled circuits for the function, each garbled circuit being formed from a circuit representing the function and a respective set of wire keys, the circuit comprising one or more logic operations, one or more input wires for inputting input data into the circuit and one or more output wires for outputting a result of the function, wherein each respective set of wire keys comprises a respective subset of wire keys for each input wire and each output wire, each subset of wire keys comprising a plurality of wire keys, each wire key in the plurality of wire keys being associated with a possible value for a respective wire (par.28-30).
Kolesnikov does not expressly disclose, however, Pinkas teaches publish a first list of the first plurality of garbled circuits representing the function for access by a plurality of second nodes (par.26-33, 65-83, 139-144).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Kolesnikov to use a list as taught by Pinkas.
One of ordinary skill in the art would have been motivated to perform such a modification to manage the exchanged encrypted circuits (Pinkas, par.20-40, 60-80, 120-145).
Regarding claims 34 and 50, Kolesnikov teaches A second node for evaluating a function using a input data of the second node, the second node being configured to perform the following operations, comprising: / A method of operating a second node to evaluate a function using a input data of the second node, the method comprising (abstract, par.18-22): 
receive a first list of a first plurality of garbled circuits for the function from a first node, wherein each garbled circuit is formed from a circuit comprising one or more logic operations representing the function and a respective set of wire keys, the circuit having one or more input wires for inputting a input data into the circuit and one or more output wires for outputting the result of the function, each respective set of wire keys comprising a respective subset of wire keys for each input wire and each output wire, each subset of wire keys comprising a plurality of wire keys, each wire key in the plurality being associated with a possible value for the respective wire (par.28-30).
Kolesnikov does not expressly disclose, however, Pinkas teaches receive a second list indicating which one or ones of the first plurality of garbled circuits representing the function have been evaluated; obtain one or more of the garbled circuits that are in the first list but not in the received second list from the first node; and evaluate the obtained one or more garbled circuits using the input data of the second node to determine the output of the function (par.26-33, 65-83, 139-144).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Kolesnikov to use a list as taught by Pinkas.
One of ordinary skill in the art would have been motivated to perform such a modification to manage the exchanged encrypted circuits (Pinkas, par.20-40, 60-80, 120-145).
Regarding claim 2, Kolesnikov/Pinkas teaches wherein the first node is further configured to: form a second list indicating which one or ones of the first plurality of garbled circuits representing the function have been evaluated by one or more of the second nodes (Pinkas, par.26-33, 65-83, 139-144).
Regarding claim 3, Kolesnikov/Pinkas teaches wherein the first node is further configured to: publish the second list indicating which one or ones of the first plurality of garbled circuits representing the function have been evaluated for access by the plurality of second nodes (Pinkas, par.26-33, 65-83, 139-144).
Regarding claim 4, Kolesnikov/Pinkas teaches wherein the first node is further configured to: update the second list indicating which one or ones of the first plurality of garbled circuits representing the function have been evaluated following an evaluation of one or more of the garbled circuits in the first plurality (Pinkas, par.26-33, 65-83, 139-144).
Regarding claim 5, Kolesnikov/Pinkas teaches wherein the first node is further configured to: receive an indication of one or more garbled circuits that are to be evaluated by a second node; and send one or more wire keys from the respective set of wire keys for each of the one or more garbled circuits that are to be evaluated to the second node using oblivious transfer (Kolesnikov, par.5-7, 18-23, Pinkas, par.28-33, 52-60).
Regarding claim 6, Kolesnikov/Pinkas teaches wherein the first node is further configured to: form a second plurality of garbled circuits for the function, each garbled circuit being formed from a circuit and a respective set of wire keys, the circuit comprising one or more logic operations, one or more input wires for inputting input data into the circuit and one or more output wires for outputting the result of the function, wherein each respective set of wire keys comprises a respective subset of wire keys for each input wire and each output wire, each subset of wire keys comprising a plurality of wire keys, each wire key in the plurality being associated with a possible value for the respective wire; and publish a third list of the second plurality of garbled circuits representing the function for access by the plurality of second nodes (Kolesnikov, par.28-31, Pinkas, par.28-33, 52-60).
Regarding claim 7, Kolesnikov/Pinkas teaches wherein the first node is configured to form the second plurality of garbled circuits if at least a threshold number of garbled circuits in the first plurality of garbled circuits have been evaluated (Kolesnikov, par.28-31, Pinkas, par.28-33, 52-60).
Regarding claim 8, Kolesnikov/Pinkas teaches wherein the first node is configured to form the second plurality of garbled circuits on expiry of a time period from the forming of the first plurality of garbled circuits (Kolesnikov, par.28-31, Pinkas, par.23-34).
Regarding claim 9, Kolesnikov/Pinkas teaches wherein the first node is configured to include one or more of the garbled circuits from the first plurality of garbled circuits that have not been evaluated in the second plurality of garbled circuits (Kolesnikov, par.28-31).
Regarding claim 10, Kolesnikov/Pinkas teaches wherein the first node is configured to publish the third list of the second plurality of garbled circuits representing the function for access by the plurality of second nodes in addition to publishing the first list of the first plurality of garbled circuits for access by the plurality of second nodes (Kolesnikov, par.28-31).
Regarding claim 11, Kolesnikov/Pinkas teaches wherein the first node is further configured to publish a commitment, a cryptographic hash or a digital signature for each wire key for each input wire for access by the plurality of second nodes (Kolesnikov, par.28-31, Pinkas, abstract, par.88-93, 102-116).
Regarding claim 12, Kolesnikov/Pinkas teaches wherein the first node is further configured to: send one or both of an indication of the number of garbled circuits in the first plurality and an indication of a threshold number of garbled circuits in the first plurality that can be evaluated to at least one second node (Kolesnikov, par.28-31, Pinkas, par.28-33, 52-60).
Regarding claim 13, Kolesnikov/Pinkas teaches wherein the first node is further configured to: sign a top node of a hash tree, wherein each leaf node of the hash tree is a hash of a respective garbled circuit in the first plurality; and publish the signed indication(s) and signed top node for access by the plurality of second nodes (Kolesnikov, par.28-31, Pinkas, abstract, par.88-93, 102-116).
Regarding claim 14, Kolesnikov/Pinkas teaches wherein each garbled circuit is formed from a respective circuit representing the function (Kolesnikov, par.28-31).
Regarding claim 15, Kolesnikov/Pinkas teaches wherein each garbled circuit is formed from a first circuit representing the function (Kolesnikov, par.28-31).
Regarding claim 16, Kolesnikov/Pinkas teaches wherein two or more of the first plurality of garbled circuits are formed from a first circuit representing the function, and one or more other garbled circuits in the first plurality of garbled circuits is formed from a second circuit representing the function (Kolesnikov, par.28-31).
Regarding claim 35, Kolesnikov/Pinkas teaches wherein the second node is further configured to: receive an updated second list indicating which one or ones of the first plurality of garbled circuits representing the function have been evaluated following an evaluation of one or more of the garbled circuits in the first plurality (Kolesnikov, par.28-31, Pinkas, par.26-33, 65-83, 139-144).
Regarding claim 37, Kolesnikov/Pinkas teaches wherein the second node is further configured to: send an indication of one or more garbled circuits that are to be evaluated by the second node to the first node; and receive one or more wire keys from the respective set of wire keys for each of the one or more garbled circuits that are to be evaluated from the first node using oblivious transfer (Kolesnikov, par.28-31, Pinkas, par.26-33, 65-83, 139-144).
Regarding claim 51, Kolesnikov/Pinkas teaches wherein the method further comprises the step of: receiving an updated second list indicating which one or ones of the first plurality of garbled circuits representing the function have been evaluated following an evaluation of one or more of the garbled circuits in the first plurality (Kolesnikov, par.28-31, Pinkas, par.26-33, 65-83, 139-144).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kolesnikov/Pinkas, and further in view of Rindal (20170359321).
Regarding claim 36, Kolesnikov/Pinkas does not expressly disclose, however, Rindal teaches wherein the second node is further configured to: randomly select the one or more of the garbled circuits for evaluation (par.67-78).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Kolesnikov/Pinkas to randomly select a circuit for evaluation as taught by Rindal.
One of ordinary skill in the art would have been motivated to perform such a modification to further protect against malicious evaluators (Rindal, par. 57-59, 65-75).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kennedy (20160196436), Mohassel (20200259651), Nikolaenko (20150381349), Chabanne (20180019997) similarly teach garbled circuit evaluation and multiple iterations of evaluations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419